Response to Arguments
Applicant's arguments filed 06/14/2022  have been fully considered but they are not persuasive.
	Applicant argues that Einhaus does not teach “determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI),” as recited in independent claims 1, 14, 21, and 27.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Einhaus teaches a DCI format length depending on allocated transport blocks (Einhaus - Paragraph [0163], note extending the DCI format length by one bit per allocated transport block).  In other words, the length of the DCI is determined based on the number of allocated transport blocks (transport blocks which would be transmitted and received).  Therefore, Einhaus still teaches “determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI),” as recited in independent claims 1, 14, 21, and 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461